


110 HR 7288 IH: Public Safety Enhancement Act of

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7288
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To allow flood insurance coverage under the national
		  flood insurance program for new structures designed to protect public safety
		  that are located in special flood hazard zones, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety Enhancement Act of
			 2008.
		2.Exception to
			 prohibition of insurance for properties in violation of State and local laws
			 regarding development in flood-prone areasSection 1316 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4023) is amended by inserting , other than a
			 qualified public safety structure (as such term is defined in section
			 1370(a)), after for any property.
		3.DefinitionsSubsection (a) of section 1370 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 40121) is amended—
			(1)in paragraph (14),
			 by striking and at the end;
			(2)in paragraph (15),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(16)The term qualified public safety
				structure means any of the following structures:
						(A)A structure that
				is used in providing a public safety service, which shall include police and
				firefighting services.
						(B)A structure
				that—
							(i)(I)is newly constructed on
				the same site of a structure that was destroyed or damaged, at no fault of the
				owner, during any period during which the site of such structure is located
				within an area designated as having special flood hazards; and
								(II)does
				not exceed the size, by square footage, of the destroyed or damaged structure;
				or
								(ii)is substantially improved pursuant to
				destruction or damage that occurred, at no fault of the owner, during any
				period during which the site of such structure is located within an area
				designated as having special flood hazards.
							(C)A newly constructed structure that—
							(i)is
				located on the same property as a structure that was removed through use of
				eminent domain by the Federal Government or any State or local government;
				and
							(ii)does not exceed
				the size, by square footage, of the structure so
				removed.
							.
			
